KAREN STOLZBERG, OSB #83092
kstolzberg@usa.net
PO Box 19699
Portland, Oregon 97280
Telephone: (503) 251-0707
Fax: (844) 895-7503
Attorney for Plaintiff

                               UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

JULIE A. SOLER AMOR
           Plaintiff,                                            Civil No.: 3:18-cv-006350-SI

           vs.                                                   ORDER REGARDING FEES
                                                                 PURSUANT TO THE EQUAL
                                                                 ACCESS TO JUSTICE ACT (EAJA)
COMMISSIONER,
Social Security Administration,
              Defendant.


         Based upon a review of the file herein, and noting the stipulation of the parties, it is hereby

ORDERED that the plaintiff, Julie A. Soler Amor , on behalf of his attorney, Karen Stolzberg, is

hereby entitled to an award of fees under the EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. §

2412 et. seq., in the amount of $9069.87.

         The parties agree that if it is determined that plaintiff’s EAJA fees are not subject to any

offset allowed under the Department of the Treasury’s Offset Program, the check for EAJA fees

shall be made payable to Karen Stolzberg, and mailed to her office at PO Box 19699; Portland, OR

97280.

                December 2, 2019
         DATED _______________________


                                                   /s/ Michael
                                                 ______        H. Simon
                                                        ______________________________
                                                 UNITED STATES DISTRICT JUDGE

Presented by:
KAREN STOLZBERG
Attorney for Plaintiff


ORDER RE: EAJA FEES
PAGE 1
